ITEMID: 001-5461
LANGUAGEISOCODE: ENG
RESPONDENT: MLT
BRANCH: ADMISSIBILITY
DATE: 2000
DOCNAME: ATTARD v. MALTA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Christos Rozakis
TEXT: The applicant is a Maltese national, born in 1964 and living in Mellieha (Malta). He is represented before the Court by Mr J. Brincat, a lawyer practising in Marsa (Malta).
A.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 26 May 1995 the applicant was arrested for aggravated theft. He was brought before the Court of Magistrates and applied for bail, which was the only possibility open to him under domestic law for obtaining his release. As he risked incurring a sentence exceeding three years’ imprisonment, his application had to be communicated to the Attorney General. When the Court of Magistrates obtained the Attorney General’s views some hours later, it ordered the applicant’s release.
On 24 July 1995 the applicant was acquitted.
On 30 October 1995 he instituted proceedings against the police before the Civil Court with a view to obtaining a declaration that his arrest was contrary to Article 5 § 1 of the Convention and compensation.
On 3 February 1997 the Civil Court accepted that the applicant had been arrested although there was “no reasonable suspicion against him” within the meaning of Article 5 § 1 (c) of the Convention. It awarded the applicant MTL 100 by way of compensation. Moreover, the court ordered the police to pay the applicant’s legal expenses.
The police appealed. The applicant entered a cross appeal on the paucity of the amount of compensation. On 31 July 1998 the Constitutional Court rejected both appeals specifying that the applicant was entitled to a “symbolic” sum by way of compensation. It ordered the police to pay the costs of the principal appeal and the applicant the costs of the cross appeal.
B. Relevant domestic law
Section 4 of the European Convention Act allows for applications before the domestic courts by persons who allege that their rights under the Convention have been violated. Section 4 § 8 provides the following:
“Where an application for redress or any reference to the Civil Court, First Hall, made after the 30 April, 1987 is made exclusively either under section 46 of the Constitution or under this section and is still pending before the Civil Court, Fist Hall, or the Constitutional Court, the court may examine whether or not the facts complained of are in violation of the corresponding Human Rights and Fundamental Freedoms, in the first case, or of the corresponding Fundamental Rights and Freedoms of the Individual enforceable under the Constitution, in the second case; and if the court so finds it may order accordingly the redress it may deem appropriate under any of the aforesaid laws.”
